DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“processing entity” of claim 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claims 11 and 28 recite the limitation “the screen” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim 27 recites the limitation, “… is further configured receive a certainty value for each point of the point cloud prefilter based on the received certainty values of the points.”  It appears that the conjunction “and” is missing, and the following will be assumed (which is consistent with corresponding claim 10) for examination purposes:  “… is further configured receive a certainty value for each point of the point cloud and prefilter based on the received certainty values of the points.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 17, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2020/0376675 A1) in view of Li et al. (US 2020/0012869 A1).


claims 1, 17, and 18, and using claim 1 as an example, Bai discloses, a method of determining the position of a real-world object in an augmented reality application running on a computing device having a camera (


    PNG
    media_image2.png
    348
    510
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    446
    619
    media_image3.png
    Greyscale

), the method comprising the steps of: 

capturing image information using the camera, the image information comprising an image of a real-world scene (figure 3:


    PNG
    media_image4.png
    134
    595
    media_image4.png
    Greyscale

); 

detecting a real-world object in the image using a computer vision model configured to generate a bounding shape associated with the real-world object (figure 3:

    PNG
    media_image5.png
    456
    291
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    173
    676
    media_image6.png
    Greyscale

 );

receiving a point cloud relating to the image (figure 3:


    PNG
    media_image7.png
    374
    358
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    255
    671
    media_image8.png
    Greyscale

);

constructing a virtual frustum using the geometry of the bounding shape and the image information (

    PNG
    media_image9.png
    253
    683
    media_image9.png
    Greyscale

);

identifying a group of points located within the frustum (figure 3:


    PNG
    media_image10.png
    150
    257
    media_image10.png
    Greyscale



    PNG
    media_image9.png
    253
    683
    media_image9.png
    Greyscale

); and 

calculating a representative distance of the group of points from the camera (figure 3:


    PNG
    media_image11.png
    110
    275
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    165
    689
    media_image12.png
    Greyscale

). 



    PNG
    media_image13.png
    452
    685
    media_image13.png
    Greyscale

	While the “location” appears to be a distance from a camera, given that the “camera” is mounted to the robot (see figure 6), the limitation, “distance of the group of points from the camera” will be considered to be not taught by Bai for purposes of this rejection. 

	Given that Bai requires robot obstacle avoidance (see “does not collide with the object” at paragraph 0042 quoted immediately above), the Li reference commends itself as a technique for robot obstacle avoidance using point cloud inputs (


    PNG
    media_image14.png
    114
    697
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    187
    691
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    164
    672
    media_image16.png
    Greyscale

). 

	Li teaches the missing limitation of “calculating a representative distance of the group of points from the camera” (


    PNG
    media_image17.png
    203
    673
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    155
    680
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    145
    691
    media_image19.png
    Greyscale

).  This aspect of Li places the distance determination of an object with respect to the camera coordinate system (


    PNG
    media_image20.png
    447
    594
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    257
    690
    media_image21.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to calculate, as the “location” information of the bounding box shape as required by Bai for grasping or obstacle avoidance (figure 3, numeral 109; 


    PNG
    media_image12.png
    165
    689
    media_image12.png
    Greyscale

 ), a representative distance of the group of points in the point cloud from the camera as is taught by Li as described above.  One of ordinary skill in the art would be motivated to utilize the robot’s coordinate system, i.e., the camera’s coordinate system, as taught by Li, in order to calculate the distance to the object in the Bai reference, in order to know exactly how far Bai’s robot it from the object in order to either approach it and grasp it or to properly avoid it.  
	NOTE:  Li teaches that every point in the point cloud has a distance that is determined from the camera.  The claim requires “a representative distance of the group of points from the camera”.  The Bai/Li combination results in multiple representative distances, one for each point in the 3D bounding shape of Bai 109 as modified by Li, which is not precluded by the open-ended claim, and again, perfectly serves the robot for purposes of grasping or obstacle avoidance.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Bai, while the teaching of Li continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
claims 17 and 18 specifically, Bai discloses a system for determining the position of a real-world object in an augmented reality application running on the system, the system comprising: a camera configured to capture image information, the image information comprising an image of a real-world scene; and a processing entity configured perform the step as addressed in the claim 1 rejection above.  Regarding claim 18, the Bai system is computer implemented (

    PNG
    media_image22.png
    483
    649
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    465
    675
    media_image23.png
    Greyscale



 ).  

Regarding claims 3 and 20, and using claim 3 as an example, the method of claim 1, wherein the bounding shape comprises a rectangle (


    PNG
    media_image24.png
    291
    511
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    125
    615
    media_image25.png
    Greyscale

). 


Regarding claims 5 and 22, and using claim 5 as an example, the method of claim 1, wherein the computer vision model is further configured to determine an object name label identifying the type of object (


    PNG
    media_image26.png
    169
    599
    media_image26.png
    Greyscale


 ). 

Claims 15, 16, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2020/0376675 A1) in view of Li et al. (US 2020/0012869 A1) as applied to claims 1 and 18 respectively, and further in view of Nignon (US 2011/0166696 A1). 

Regarding claim 15 and 32, and using claim 15 as an example, while Bai teaches estimating a “shape” and “size” as parameters of the object ( 

    PNG
    media_image27.png
    252
    607
    media_image27.png
    Greyscale

and while Bai teaches a robot grasping an object:

    PNG
    media_image28.png
    191
    603
    media_image28.png
    Greyscale

),
	Bai does not teach “estimating a bounding volume of the object”. 

	Nignon teaches a robot grasping an object with a camera determining volume (

    PNG
    media_image29.png
    581
    465
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    415
    860
    media_image30.png
    Greyscale

 ). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Bai’s size determination prior to grasping as required by Bai, to include “volume” as a measurement of size as taught by Nignon, with motivation coming from Nignon:

    PNG
    media_image31.png
    91
    817
    media_image31.png
    Greyscale

. 

 	Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Bai, while the teaching of Nignon continues to perform 

Regarding claims 16 and 33, given the Bai and Nignon combination as applied immediately above, the claimed step of “projecting the bounding shape to the calculated distance and creating a bounding volume large enough to incorporate the extents of the projected bounding shape” would have been obvious to one of ordinary skill in the art because first, in order to estimate the volume of the bounding box shape already having been determined by Bai at figure 3, numeral 109, the volume would 1) need to be projected to the correct distance in space to encompass the shape, and 2) be of sufficient size to incorporate the shape in order to accurately represent the volume inside. 


Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2020/0376675 A1) in view of Li et al. (US 2020/0012869 A1) as applied to claims 1 and 18 respectively, and further in view of Jan Zeman, “Understanding EXIF: What Metadata Is and How to Use It”, Learn Photography by Zoner Photo Studios,  06 November 2018, 10 pages total, printed from https://learn.zoner.com/understanding-exif-what-metadata-is-and-how-to-use-it/. 

Regarding claims 2 and 19, and using claim 2 as an example, the Bai and Li combination does not teach, “wherein the image data comprises one or more of the position of the camera, the orientation of the camera, the aspect ratio, the viewport pixel dimensions, the field of view, the near clip plane and the far clip plane.” 



    PNG
    media_image32.png
    398
    318
    media_image32.png
    Greyscale


 ).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement the Bai and Li combination to include position information along with the image information as taught by Zeman, with motivation coming from Zeman: 

    PNG
    media_image33.png
    62
    1577
    media_image33.png
    Greyscale



    PNG
    media_image34.png
    162
    668
    media_image34.png
    Greyscale

.
Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Bai/Li, while the teaching of Zeman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karpas et al. (US 2019/0102601 A1) in view of Bai et al. (US 2020/0376675 A1) in view of Li et al. (US 2020/0012869 A1) as applied to claims 1 and 18 respectively.  

Regarding claims 4 and 21, Karpas discloses using a smartphone to generate bounding boxes around furniture (

    PNG
    media_image35.png
    137
    841
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    134
    832
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    567
    823
    media_image37.png
    Greyscale

 ). 



It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to incorporate the algorithm for determining bounding boxes of the Bai/Li combination, in order to generate the bounding box as required by Karpas, with motivation coming from Bai, in that the Bai method better accounts for transparent items such as glass:

    PNG
    media_image38.png
    249
    608
    media_image38.png
    Greyscale



    PNG
    media_image39.png
    174
    605
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    370
    615
    media_image40.png
    Greyscale

.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Karpas, while the teaching of Bai/Li continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Bai et al. (US 2020/0376675 A1) in view of Li et al. (US 2020/0012869 A1) as applied to claim 1, and further in view of Kamata et al. (US 2018/0374235 A1).  

Regarding claim 8, the Bai/Li combination does not teach, “wherein the method further comprises the step of pre-filtering the received point cloud prior to the identifying step”.

Kamata teaches this element in the field of 3D image process and point cloud processing as follows:


    PNG
    media_image41.png
    228
    799
    media_image41.png
    Greyscale

 .


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to pre-filter the point cloud data of Bai/Li per the teaching of Kamata, with motivation coming from Kamata as follows:


    PNG
    media_image42.png
    228
    799
    media_image42.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Bai/Li, while the teaching of Kamata continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Claims 6, 7, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable Bai et al. (US 2020/0376675 A1) in view of Li et al. (US 2020/0012869 A1) as applied to claims 5 and 22 respectively, and further in view of Zhu et al. (US 2017/0213110 A1). 

As applied to claims 5 and 22, Bai teaches determining an object name label identifying the type of object (


    PNG
    media_image26.png
    169
    599
    media_image26.png
    Greyscale

). 

	Regarding claims 6 and 23, Bai, as part of the Bai/Li combination, does not teach, determining “a certainty factor relating to a calculated degree of certainty associated with the object name label.” 

	Zhu teaches that image classification includes a calculated degree of certainty as a threshold in order to determine whether an image is to be classified into a category, or not (


    PNG
    media_image43.png
    355
    855
    media_image43.png
    Greyscale



    PNG
    media_image44.png
    715
    640
    media_image44.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement the classification step of the Bai/Li combination by adding a certainty degree as a threshold for classification as taught by Zhu, as a mathematical means of making a final determination of whether an object in an image either falls within a specific category or not, in order to accurately classify an object in the image or to rule-out a classification.  



Regarding claim 7 and 24, wherein the method further comprises the step of: determining that an object is not detected if the calculated degree of certainty is below a predetermined threshold (met by the Bai/Li/Zhu combination as applied to claims 6 and 23 above; Zhu teaches:

    PNG
    media_image45.png
    365
    847
    media_image45.png
    Greyscale

).  




Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable Bai et al. (US 2020/0376675 A1) in view of Li et al. (US 2020/0012869 A1) and Zhu et al. (US 2017/0213110 A1) as applied to claim 23 above, and further in view of Kamata et al. (US 2018/0374235 A1).  

Regarding claim 25, the Bai/Li combination does not teach, “wherein the method further comprises the step of pre-filtering the received point cloud prior to the identifying step”.

Kamata teaches this element in the field of 3D image process and point cloud processing as follows:


    PNG
    media_image41.png
    228
    799
    media_image41.png
    Greyscale

 .


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to pre-filter the point cloud data of Bai/Li/Zhu per the teaching of Kamata, with motivation coming from Kamata as follows:


    PNG
    media_image42.png
    228
    799
    media_image42.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Bai/Li/Zhu, while the teaching of Kamata continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claims 12, 13, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable Bai et al. (US 2020/0376675 A1) in view of Li et al. (US 2020/0012869 A1) as applied to claim 1 above, and further in view of Tang et al. (US 2020/0126249 A1) and Sung et al. (US 2011/0142354 A1). 

The Bai/Li combination, while teaching calculating a representative distance of the group of points from the camera as described in the claim 1 rejection above, does not teach:
Regarding claims 12 and 29, “further comprises the step of determining the median distance of the group of points from the camera”, and

Regarding claims 13 and 30, “further comprises the step of determining the average distance of the group of points from the camera.”

	Regarding claims 13 and 30, Tang teaches the concept of using a geometric center of a point cloud as a point cloud’s location ( 


    PNG
    media_image46.png
    446
    837
    media_image46.png
    Greyscale

). 
	
	Sung teaches using an average as a center of a point cloud (


    PNG
    media_image47.png
    692
    849
    media_image47.png
    Greyscale

 ). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to determine the representative distance from the camera to the object of the Bai/Li combination, to the object’s geometric center using an average of the points in the point cloud as taught by Tang and Sung.   One of ordinary skill in the art would be motivation to utilize a geometric center of a point cloud for its location because a center point of an object is a convenient single-point representation of where that object is located, and an “average” of points in a point cloud is a mathematical means of calculating a center point.

Regarding claims 12 and 29, it would have also been obvious to substitute a median of points in place of the average as a mathematical means of determining a center, as a median requires fewer computational steps for a computer to calculate.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Bai/Li, while the teaching of Tang and Sung continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Allowable Subject Matter
Claims 9, 10, 14, 26, 27, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 9, 10, and 26, in the context of the claim as a whole, the prior art does not teach or suggest the added limitation of, “wherein the pre-filtering step is performed based on the distance of each point from the camera.”

claim 27, in the context of the claim as a whole, the prior art does not teach or suggest the added limitation of, “receive a certainty value for each point of the point cloud and prefilter
based on the received certainty values of the points.”  NOTE:  See the rejection of claim 27 under 35 USC 112b above which must be overcome prior to allowance. 

Regarding claims 14 and 31, in the context of the claim as a whole, the prior art does not teach or suggest the added limitation of, “projecting the center point of the bounding shape to the calculated distance to determine the final estimated 3D position of the object.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665